Citation Nr: 0928351
Decision Date: 07/29/09	Archive Date: 09/03/09

Citation Nr: 0928351	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-23 945	)	DATE JUL 29 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to January 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In connection with his appeal the Veteran testified at a 
personal hearing before a Decision Review Officer at the RO 
in December 2005, and at a video conference hearing in July 
2007 before the undersigned Acting Veterans Law Judge.  He 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2008).  
Transcripts of those hearings are associated with the claims 
file.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2008).  Here, the Board decided the Veteran's 
claim for service connection for COPD, among others, by a 
decision dated November 2, 2007.  Subsequently, pertinent 
medical evidence to the claim for service connection for COPD 
was associated with the claims file which had been previously 
misfiled/misplaced at the VA Service Center.  The evidence 
was not pertinent to any of the other issues decided by the 
Board on November 2, 2007.  The Board is considered to have 
constructive notice of all records in VA's possession.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence 
was in the possession of VA prior to the date when the Board 
rendered its November 2007 decision, it should have been 
considered by the Board.  As such, the portion of the Board's 
November 2007 decision addressing service connection for COPD 
was not based on consideration of all the available evidence.  
Therefore, the Board finds that the portion of its decision 
of November 2, 2007 that addressed the claim for service 
connection for COPD failed to provide the Veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the Veteran, the portion of the November 2007 decision of the 
Board addressing service connection for COPD must be vacated, 
and a new decision will be entered as to that issue as if 
that Board decision had never been issued.  


FINDING OF FACT

Chronic obstructive pulmonary disease is not etiologically 
related to service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

By letter dated in March 2004, which is before initial 
consideration of the claim, VA advised the Veteran of the 
essential elements of the VCAA.  VA informed the Veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  

In a March 2006 post-rating letter, the RO provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the April 
2006 and March 2007 supplemental SOCs (SSOCs) reflect 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
claims filed with VA by the Veteran and the associated 
documents, worker's compensation records, articles submitted 
by the Veteran relating to various subjects, VA treatment 
records, hearing transcripts, and service medical records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  The Veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

The Veteran asserts that he has COPD as a result of his 
active military service in the United States Navy. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
COPD was incurred in or aggravated by active military 
service.  

The Veteran has submitted competent medical evidence showing 
current COPD.  As such, the only remaining question is 
whether or not current COPD is related to the Veteran's 
active military service.  

The Veteran's service medical record is devoid of any 
treatment for or diagnosis related to COPD.  The Veteran's 
January 1965 separation examination shows a normal clinical 
evaluation of the lungs and chest at that time.  The examiner 
specifically noted that the Veteran had no defects and that a 
chest x-ray was negative.  Other in-service chest x-rays were 
also reported as negative or normal.  

The Veteran was afforded a VA examination in August 2004.  
The examiner noted review of the Veteran's folder and other 
relevant evidence, including recent chest x-rays and 
pulmonary function tests.  One of the diagnoses was COPD, and 
the examiner opined that COPD was most likely caused by, or 
the result of cigarette smoking.  It was noted that the 
Veteran had been a smoker since the age of 10.  This opinion 
is well-reasoned and takes into account relevant competent 
evidence.  As such, the Board has afforded it high probative 
weight.  

The Veteran was afforded another VA examination in May 2008.  
The examiner again diagnosed COPD and opined that it was 
caused by the Veteran's long history of cigarette smoking and 
not caused by the Veteran's exposure to asbestos while 
serving in the Navy.  There is no competent medical evidence 
on file that purports to link COPD to the Veteran's service.  

As for the Veteran's assertions that physicians have 
speculated that his COPD may have been related to service, 
hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The first showing of COPD is in the 1990's; this is many 
years after the Veteran's active military service and 
evidence against a finding that COPD was incurred in service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).    

As to the Veteran's assertions that COPD is related to his 
service in the Navy, and his wife's testimony that he had 
coughing and wheezing in the early 1970's, they are each 
competent to recount their observations of the Veteran's 
coughing, wheezing, or any other common symptom of COPD while 
the Veteran was in service and thereafter.  However, as lay 
persons without the appropriate medical training and 
expertise, they are not competent to provide probative 
opinions on medical matters, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board also notes that the 
Veteran's wife testified that she met the Veteran two months 
after his discharge; so she obviously cannot provide 
testimony to observing any in-service symptoms.  Moreover, as 
noted above, the competent medical evidence on file is 
against the claim.  

As to the evidence recently added to the record not 
previously considered by the Board in the November 2007 
decision, it has been reviewed and considered.  This 
evidence, consisting of private treatment records from 2003 
and 2004, as well as service personnel records and a VA 
examination report from May 2008, show recent treatment for 
exacerbation of COPD and a gastrointestinal disorder.  The 
service personnel records do not indicate that COPD started 
during service.  There is no opinion by medical personnel 
linking COPD to the Veteran's service and additional 
examination is unnecessary.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service COPD and a nexus between the 
post-service diagnosis of COPD and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0734615	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to January 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In connection with his appeal the veteran testified at a 
personal hearing before a Decision Review Officer at the RO 
in December 2005, and at a video conference hearing in July 
2007 before the undersigned Acting Veterans Law Judge.  He 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2007).  
Transcripts of those hearings are associated with the claims 
file.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically 
related to service.

2.  Tinnitus is not etiologically related to service. 

3.  Chronic obstructive pulmonary disease is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in March 2004, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was also asked to submit evidence and/or information in his 
possession to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection (with the exception 
of the remanded claim), any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Furthermore, information pertaining to 
degrees of disability and effective dates was contained in 
the supplemental statement of the case issued in April 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
claims filed with VA by the veteran and the associated 
documents, worker's compensation records, articles submitted 
by the veteran relating to various subjects, VA treatment 
records, hearing transcripts, and service medical records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  VA examinations were provided in 
connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection 

The veteran asserts that he has hearing loss, tinnitus, and 
COPD as a result of his active military service in the United 
States Navy. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
bilateral hearing loss, tinnitus, and COPD were incurred in 
or aggravated by active military service.  

A. Hearing Loss

Service medical records are devoid of any reports of hearing 
loss or hearing problems during service.  The veteran's 
January 1965 separation examination reports hearing 
evaluations of 15/15 whispered voice and 15/15 spoken voice 
in the right and left ears.  The examiner specifically noted 
that the veteran had no defects.  

The veteran was afforded a VA audiological examination in 
August 2004.  The findings of this examination show that the 
veteran does have current bilateral hearing loss for purposes 
of VA compensation.  See 38 C.F.R. § 3.385.  However, in an 
addendum to that examination report, the examiner stated that 
an opinion as to the etiology of the veteran's hearing 
impairment could not be given without resorting to mere 
speculation.  In the examination summary, it was noted that 
the veteran currently had binaural hearing aids provided by 
Worker's Compensation due to 25 years spent in a noisy 
occupation.  

At the veteran's personal hearings in 2005 and 2007, he 
reported in-service exposure to noise while grinding and 
chipping paint, and after guns were fired on the ship he was 
aboard.  He stated that he did not wear hearing protection in 
service.  He further testified that he experienced hearing 
loss in service.

According to a medical report from a private ear clinic in 
August 1992, at that time the veteran reported that his 
hearing loss began around 1970 (he was discharged from the 
Navy in January 1965).  The veteran reported occupational 
noise exposure from 1969 to 1989, such as use of chipping 
hammers, grinders, sledge hammers, and welders.  The report 
indicated that he used ear protection during this exposure, 
except for 4 years.  He also reported non-occupational noise 
exposure in the form of firing shotguns and rifles, using 
power tools, and using a lawn mower, all without the use of 
ear protection.  The Board notes that this report indicated 
that the veteran had no military service and that he used ear 
protection at that time.  This appears to be a typographical 
error.  

The competent evidence supports a finding that the veteran 
had both in-service and post-service noise exposure.  After a 
review of the evidence of record, a VA examiner stated that 
an opinion as to the etiology of the veteran's hearing loss 
could not be offered without resort to mere speculation.  The 
other evidence of record consists of service medical records 
devoid of any reports of hearing problems, and the veteran's 
various statements regarding the onset of his hearing loss.  
Additionally, the Board notes that the veteran filled a claim 
with the VA in 1984.  In the veteran's claim and records 
associated with that claim there was no indication that he 
had hearing loss.  

The Board finds the veteran's statements made in 1992, that 
his hearing loss had its onset around 1970, to be more 
credible than the more recent statements.  The 1992 
statements were made closer in time to his period of active 
service and were made for the purpose of diagnosis and 
treatment.  The Board also notes that the service medical 
records and other competent evidence of record do not 
contradict a finding that the onset of the veteran's hearing 
loss was more than a year after his separation from service.  
In fact, the evidence shows that the veteran's hearing loss 
had its onset years after service, which is evidence against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

The Board notes in passing that "hearing loss [is not] a 
chronic disease entitled to any presumption of service 
connection under [...] 38 C.F.R. §§ 3.307(a)(3), 3.309(a)."  
See Godfrey v. Derwinski, 2 Vet. App. 352, 354 (1992); 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  Nevertheless, 
the veteran's hearing loss did not become manifest to a 
compensable degree within a year of discharge.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service hearing loss or a nexus 
between the post-service diagnosis of hearing loss and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B. Tinnitus

Service medical records are devoid of any reports of ringing 
in the ears or any other common manifestation of tinnitus 
during service.  After the veteran's January 1965 separation 
examination, it was specifically noted that the veteran had 
no defects.
According to a medical report from a private ear clinic in 
August 1992, the veteran did not have tinnitus at that time.  
At a VA audiological examination in August 2004, the veteran 
reported that he had tinnitus that had its onset in the 
1970's.  In an addendum to the examination report, the 
examiner stated that an opinion as to the etiology of the 
veteran's tinnitus could not be given without resort to mere 
speculation.   

At a personal hearing before a Decision Review Officer in 
December 2005, the veteran testified that he had ringing in 
his ears in service and first sought treatment for this 
condition in the 1970's.  At a video conference hearing in 
July 2007, he also testified that he experienced ringing in 
the ears during service, and that condition had persisted to 
the present.  The veteran is competent to testify to 
experiencing ringing in his ears during and after service.  

The evidence of record is in conflict.  There is no defect 
relating to tinnitus shown in the veteran's service medical 
records, and at an examination in 1992 the veteran denied 
tinnitus.  Also, the Board notes that the veteran filed a 
claim for compensation with VA in 1984, the veteran's claim 
and the records associated with it did not indicate that he 
had tinnitus at that time.  Since that time, the veteran 
reported to a VA examiner that his tinnitus began in the 
1970's, and he has testified that his tinnitus began in 
service.  

The Board accords more weight of probative value to the 
veteran's statement in 1992, that he did not have tinnitus at 
that time, as it was made closer to his period of active 
service and was made for the purpose of diagnosis and 
treatment.  Service medical records do not contradict a 
finding that the onset of tinnitus was after the veteran's 
service.  The first showing of tinnitus is years after the 
veteran's active military service and evidence against the 
claim.  See Maxson, supra.  The Board also notes that even 
considering the onset date reported to the VA examiner, the 
1970's, service connection would not be warranted as this is 
still years after his service.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service tinnitus and a nexus between 
the post-service diagnosis of tinnitus and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

C. COPD

The veteran has submitted competent medical evidence showing 
current COPD.  As such, the only remaining question is 
whether or not current COPD is related to the veteran's 
active military service.  

The veteran's service medical record is devoid of any 
treatment for or diagnosis related to COPD.  The veteran's 
January 1965 separation examination shows a normal clinical 
evaluation of the lungs and chest at that time.  The examiner 
specifically noted that the veteran had no defects and that a 
chest x-ray was negative.  Other in-service chest x-rays were 
also reported as negative or normal.  

The veteran was afforded a VA examination in August 2004.  
The examiner noted review of the veteran's folder and other 
relevant evidence, including recent chest x-rays and 
pulmonary function tests.  One of the diagnoses was COPD, and 
the examiner opined that COPD was most likely caused by, or 
the result of cigarette smoking.  It was noted that the 
veteran had been a smoker since the age of 10.  This opinion 
is well-reasoned and takes into account relevant competent 
evidence.  As such, the Board has afforded it high probative 
weight.  There is no other competent medical evidence on file 
that purports to link COPD to the veteran's service.  

As for the veteran's assertions that physicians have 
speculated that his COPD may have been related to service, 
hearsay medical evidence, as transmitted by a lay person, is 
not competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The first showing of COPD is in the 1990's; this is many 
years after the veteran's active military service and 
evidence against a finding that COPD was incurred in service.  
See Maxson, supra.  

As to the veteran's assertions that COPD is related to his 
service in the Navy, and his wife's testimony that he had 
coughing and wheezing in the early 1970's, they are each 
competent to recount their observations of the veteran's 
coughing, wheezing, or any other common symptom of COPD while 
the veteran was in service and thereafter.  However, as lay 
persons without the appropriate medical training and 
expertise, they are not competent to provide probative 
opinions on medical matters, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board also notes that the 
veteran's wife testified that she met the veteran two months 
after his discharge; so she obviously cannot provide 
testimony to observing any in-service symptoms.  Moreover, as 
noted above, the competent medical evidence on file is 
against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service COPD and a nexus between the 
post-service diagnosis of COPD and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.


REMAND

The veteran asserts that he has asbestosis as a result of 
exposure to asbestos while in service.  

The medical evidence of records shows diagnoses of asbestosis 
and also diagnosis that the veteran does not have asbestosis.  
For example, a February 1995 private pulmonary consultation 
report shows a diagnosis of "asbestosis by history and on 
clinical findings."  An undated letter from a Dr. R.A.H. 
states that he is a "certified B-reader" and that he 
reviewed chest x-rays from September 1992 that showed 
"evidence of parenchymal abnormalities and pleural 
abnormalities consistent with pneumoconiosis, specifically 
with asbestosis and asbestos-related disease."  According to 
the veteran's private physician, Dr. H.K.T., July 2003 chest 
x-rays were consistent with possible early asbestosis, and 
February 1995 chest x-rays were consistent with asbestosis.  
In an undated report (the first page of the report is 
missing), Dr. D.G. stated that it was his opinion that the 
veteran had "mixed dust pneumoconiosis, including 
asbestosis..."  However, other chest x-ray reports do not list 
findings stating that the x-rays were consistent with 
asbestosis, and other relevant medical reports show no 
asbestosis.

The veteran was afforded a VA examination in August 2004.  
After a review of July 2004 chest x-rays, and other pertinent 
medical evidence, the examiner reported a diagnosis of COPD, 
as well as: 

[C]hronic interstitial lung disease, occupational 
pneumoconiosis is most likely caused by the result 
of his industrial exposure of 26 years building 
railroad cars and 10 years in construction in 
surface mining environment.  It is less likely as 
not caused by his less than three years in the Navy 
as a seaman, not as a boiler tender or working 
primarily in the boiler room. 

The examiner also noted that as the chest x-ray did not 
identify characteristic findings of pleural plaquing; he had 
ordered a CAT (computed axial tomography) scan to look for 
pleural plaquing (that would be anticipated if the 
interstitial lung disease was due to asbestos exposure).  
However, the veteran cancelled the procedure and refused to 
have it rescheduled.  

The medical evidence of record is in conflict.  It is 
important to note that it does not appear that the February 
2005 report of clinical findings of asbestosis, and other 
relevant medical evidence, was reviewed by the VA examiner as 
these records were not in the veteran's claims file at the 
time of the August 2004 VA examination. 

The Board finds that in this case the veteran should be 
afforded another VA examination that takes all of the 
relevant evidence into account to determine whether or not 
the veteran actually has asbestosis, and if so, if that 
asbestosis is related to his active military service.  The 
veteran is put on notice that failure to report to an 
examination will result in a decision based on the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2007).   

It does not appear that the veteran's service personnel 
records have been requested.  These records may be relevant 
to this claim as they may clarify the extent of exposure to 
asbestos the veteran had while in service.  As such, these 
records should be requested and if available made part of the 
record before the veteran is afforded another examination.  

Finally, it would behoove the AMC/RO to take this opportunity 
to ensure that the veteran has been given proper notice and 
assistance as required by the Veterans Claims Assistance Act 
of 2000, and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The veteran's service personnel record 
and any other service records that may 
shed light on any in-service asbestos 
exposure should be requested.  These 
records, as well as any negative 
responses, should be associated with the 
veteran's claims folder.

3.  After the above is completed, the 
AMC/RO should take the appropriate steps 
to schedule the veteran for a VA 
examination with an appropriate medical 
professional to determine whether or not 
he has a current pulmonary disease related 
to exposure to asbestos.  

If it is found that the veteran does have 
a current pulmonary disorder related to 
exposure to asbestos, the examiner should 
offer an opinion as to whether it is as 
likely as not (i.e., a 50 percent chance 
or greater) that any such disorder is 
related to the veteran's exposure to 
asbestos while serving in the Untied 
States Navy.   
 
The claims folder should be made available 
to the examiner for review prior to the 
examination.  A discussion of the medical 
principals used in reaching the 
conclusion(s) should be set out.  If 
etiology cannot be determined without 
resort to speculation, that should also be 
set out.

4.  The AMC/RO should then review the 
entire file and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


